*273Opinion by
Ford, J.
It was stipulated that the merchandise consists of hats, composed in chief value of ramie, “colored, not sewed, blocked, or trimmed,” and that the hats contained in cases 1514, 1515, 1524, 1525, and 1527 were withdrawn from warehouse for consumption subsequent to November 17, 1951, that date when the rate of 25 cents per dozen and 12}£ percent ad valorem was made applicable to said merchandise. The claim of the plaintiff was, therefore, sustained as to the merchandise contained in the above-numbered cases.